Case 4:17-cr-00514 Document 182 Filed on 12/01/20 in TXSD
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20 6-174

20110 uthern District <* T-~
George Terry Yoss FInEr
nerinnseieninensen aS DEC - am
Oo  )
Ginstinbidialiiegkileaiieh ——" J Bradiey Gierx

Page 1 of 2

CLERK OF COURT
P.O. BOX 61010
HOUSTON, TEXAS 77208
http://www.txs.uscourts. gov

 

Date: Friday, November 6, 2020
Case Number: 4:17-cr-00514
Document Number: 180 (1 page)
Notice Number: 20201 106-174
Notice: The attached order has been entered.

 
Case af7-cr-00814 Document 182 Filed on 12/01/20 in rxsoh Page 2 of 2

 

SSANISNA TVIDIs4d0
8S0ZZLZ SVXAL ‘NO.LSNOH
OLOLS XO S3DIAAO LSOd
SVXAL 4O LOWLSIG NYSAHLNOS
LYNOD LOIWLSIO SALVLS GSLINN
wHuaT1D

=
&
}
;
,

  

 

    

 

 

 

  

 

°
F 4
Cc
et
Cc
f
aw ee $ e
a]
> x C
. es oM g
— ml cs ai
Song =f
og
“meg
tor 7
a2 pe
3 ye" ~f ous
Miape :
i ca i
‘ x = 3 :
apa |
= oad oe :
een “Tee, tA
=. # Big
anne Op! r , —_
ae oe Ae tha ai
an ee a 4 ie
one an #. ke a ws: rae:
ty Bol sot alae
= Oe wt teas
nea 6 a a By os a
= a S ae
oper <2]
ao ui 2 EAH
en uit Rend foto)
an wy u N Cc
we SYP SQ &
on g ph - aN . Uv
le ast Gm! QO &
= G . ahd a :
gh : : ao
a i mw . [ B
° ke 2 > FH m ?
ei S i ¥ :
Fo Ul
Z
_ > Oo i
cece en * “
\ —— nu Qn B
PS =
~ “ o n

 
